      Case 5:20-cv-00147-C Document 7 Filed 08/10/20                 Page 1 of 1 PageID 22



                        IN THE L]NITED STATES DISTzuCT COURT
                        FOR THE NORTI]ERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISiON


UNITED STATES OF AMERICA,                         )
                                                  )
                      PlaintitT.                  )
                                                  )
                                                  )
                                                  )
APPROXTMATELY TWENTY-NINE (29)                    )
FIREARMS AND FIREARM                              )
ACCESSORIES,                                      )
                                                   )
                       Defendant.                  )    Civil Action No. 5:20-CV- 1 47-C


                                               ORDER

        The Court hereby ORDERS that the United States provide a response, by no later than

21 days from the date of this Order, to the Claimants' verified claims for seized property.

See   Docs.5-6.
                                   L
        so oRDERED this      /0     day   ofAugust,2020.




                                                            ttl   Ur*
                                                       R.           GS
                                                       OR           STATE            CT JUDGE
